             Case 3:15-cr-00579-VC Document 795 Filed 11/03/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

 Date: November 3, 2020          Time: 24 minutes                Judge: Vince Chhabria
 Case No.: 15-cr-00579-VC        Case Name: UNITED STATES v. Valentin Camacho Toledo

Attorney for Government: Frank J. Riebli
Attorney for Defendant: John J. Jordan
Defendant: [X] PRESENT [] NOT PRESENT
Defendant's Custodial Status: [X] In Custody [] Not In Custody

  Deputy Clerk: Stephen Ybarra                       Court Reporter: Katherine Sullivan
  Interpreter: Victor Martinez (Spanish)


                                           PROCEEDINGS

HEARING ON MOTION FOR COMPASSIONATE RELEASE - held via Zoom Webinar

                                      RESULTS OF HEARING

Defendant waives personal appearance.

The Court heard oral argument from the parties. The motion is granted, subject to the condition that
Defendant stipulate to deportation.
